Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Request for Continued Examination filed 2/03/2022.
Claims 1-22 are pending for this examination.
Claims 1, 11, and 22 were amended.

Allowable Subject Matter
Claims 1-22 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches system and methods for implementing call functions / pointers / routing information to other memory locations within an instruction such that when the instruction is fetched and executed, the call / pointer / routing information is used during execution to get data from the indicated location rather than embedding the data within the command itself, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method of fetching / pre-fetching and executing commands, wherein a determination is made of the primary buffer that at least one commands are placed in the primary buffer is located between a first a second link, the links of the primary buffer being something along the lines of pointers / calls / references / indexes directed to one or more second buffers that includes a set of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art

Leggette et al. (US 8,874,990) teaches a storage network system that prefetches segments of buffering information by generating retrieval requests to one or more other data segments and decoding the data slices only when it is determined that data is already stored in the pre-fetch buffer.
Kanigicherla et al. (US 2014/0032948) teaches a storage system with multiple hosts and storage, implementing independent DMA engines that perform command prefetching from respective host memories, and simultaneously arbitrating access to SATA devices from the multiple hosts.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL SUN/Primary Examiner, Art Unit 2183